VERTEFEUILLE, J.,
concurring. I agree with and join part I of the majority opinion. I do not join part II of the majority opinion because I find that part to be premature, and perhaps unnecessary. It is not evident to me that the Appellate Court will pursue any disciplinary action against the plaintiff in error, Francis T. Mandanici, a senior assistant public defender, and, if it were to do so, a determination of the facts regarding his conduct could be made only after the hearing that we have concluded must be held.